Per curiam.
Respondent Johnnie Mae Graham (State Bar No. 304625) filed this petition for voluntary discipline pursuant to Bar Rule 4-227 (b) (2) prior to the filing of a formal complaint, seeking a Review Panel reprimand for her admitted violations of Rules 1.4 and 3.2 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d).
Graham, who has been a member of the Bar since 1981, admits that a client hired her to represent him regarding his civil claims against an insurance company. Graham admits that she miscalculated the statute of limitations regarding her client’s breach of contract claim and did not file the lawsuit prior to expiration of the limitations period. Ultimately, Graham did not file any pleadings regarding her client’s claims against the insurance company. At the same time, the client filed for bankruptcy. The bankruptcy trustee tried to communicate with Graham regarding the client’s claims against the insurance company, but Graham was not prompt in responding to inquiries or a subpoena from the trustee. Eventually, Graham entered into a consent order in which she agreed to pay $2,000 to the trustee’s law firm to reimburse it for the costs and *902expenses of bringing the motion to compel compliance with the subpoena and for contempt. Graham paid the amount and provided documentation to the trustee’s office. She also paid $1,500 in a check payable to her client and the trustee, as ordered by the bankruptcy court’s consent order on the trustee’s motion to disgorge fees. Graham admits that she violated Rules 1.4 and 3.2, both of which may be punished by a public reprimand. The State Bar filed a response and noted in mitigation of discipline that Graham has no prior disciplinary record, had no dishonest or selfish motive, and made full disclosure to and displayed a cooperative attitude towards the disciplinary authorities. It recommends the Court accept the petition and impose a Review Panel reprimand.
Decided May 6, 2013.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and conclude that a Review Panel reprimand is the appropriate sanction in this case. Therefore, we accept the petition for voluntary discipline and hereby order that Johnnie Mae Graham receive a Review Panel reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220.

Petition for voluntary discipline accepted. Review Panel reprimand.


All the Justices concur.